Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments with respect to claims 1-28 have been considered but are not persuasive.

	Applicant amended claims 1 & 15 to recite “wherein the one or more suggested modification comprise one or more suggested modification options that the receiver wireless device may determine to use for modifying the notification” and “Modifying, by the processor, the notification of the incoming communication using one or more of the suggested modification options”.
To address Applicant arguments, Examiner has clarified the teachings of Park in view of Halls.
Park discloses a method and wireless device for/of managing a notification of an incoming communication on a wireless device, comprising:
receiver wireless device, an indication of an incoming communication from a sender wireless device (see [0022], “receiving, by the smart device, a communication while the call-keeper application is executed” and receiving would be at a receiver of the smart device as incoming);
receiving, by the processor, a notification suggestion code associated with the indication of the incoming communication (see [0022] obtaining calling muting process code for telephone call for specific sender classification);
determining (see [0066] “determines” is completed by application which is controlled by processor), by the processor (processor serves as a control unit for performing a function of application software installed in the smart device [0064]), whether the notification suggestion code suggests modifying a notification of the incoming communication (see “ring sound volume 0” or effectively muting the call from certain users); and
modifying, by the processor, the notification of the incoming communication in response to determining to modify the notification (see [0022] “executing a code for muting a media sound notification communication”, therefore the notification is modified after the determining is made based on classification).

Park does not specifically disclose however Halls discloses evaluating, by the processor, whether to modify the notification based on one or more suggested modifications in the notification suggestion code (see [0034] emergency code sent between devices which contains a “field” for volume, and vibration amongst others), wherein the one or more suggested modification comprise one or more suggested modification options that the receiver wireless device may determine to use for modifying the notification (see [0034] more than one option for the field including volume as an option and vibration as another);
Modifying, by the processor, the notification of the incoming communication using one or more of the suggested modification options (see [0067] “Alert 802 is similar to alerts 302, 402 except that various options 802a-802c are provided to allow the user of mobile device 102b to customize a response to the alert.”)

	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, 2-5, 7-8, 10-13, 16, 17-19, 21,22 24-26 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2015/0245185 A1) in further view of Halls (US 2016/0127531 A1).

 	Regarding claims 1 & 15, Park discloses a method and wireless device for/of managing a notification of an incoming communication on a wireless device, comprising:
receiving, by a processor of the receiver wireless device, an indication of an incoming communication from a sender wireless device (see [0022], “receiving, by the smart device, a 
receiving, by the processor, a notification suggestion code associated with the indication of the incoming communication (see [0022] obtaining calling muting process code for telephone call for specific sender classification);
determining (see [0066] “determines” is completed by application which is controlled by processor), by the processor (processor serves as a control unit for performing a function of application software installed in the smart device [0064]), whether the notification suggestion code suggests modifying a notification of the incoming communication (see “ring sound volume 0” or effectively muting the call from certain users); and
modifying, by the processor, the notification of the incoming communication in response to determining to modify the notification (see [0022] “executing a code for muting a media sound notification communication”, therefore the notification is modified after the determining is made based on classification).
Park does not specifically disclose however Halls discloses receiving, by the processor, a notification suggestion code (see [0004], “emergency code that other computing devices use to 
Park does not specifically disclose however Halls discloses evaluating, by the processor, whether to modify the notification based on one or more suggested modifications in the notification suggestion code (see [0034] emergency code sent between devices which contains a “field” for volume, and vibration amongst others), wherein the one or more suggested modification comprise one or more suggested modification options that the receiver wireless device may determine to use for modifying the notification (see [0034] more than one option for the field including volume as an option and vibration as another);
Modifying, by the processor, the notification of the incoming communication using one or more of the suggested modification options (see [0067] “Alert 802 is similar to alerts 302, 402 except that various options 802a-802c are provided to allow the user of mobile device 102b to customize a response to the alert.”)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Park with 
 	Regarding claims 2, Park in view of Halls discloses the method and wireless device of claims 1, wherein the notification suggestion code comprises an indication of whether receiver the wireless device should mute the notification of the incoming communication (see [0022], ring volume 0 or “muting”).
	Regarding claim 16, Park in view of Halls discloses the receiver wireless device of claim 15, wherein: the notification suggestion code comprises an indication of whether the receiver wireless device should mute the notification of the incoming communication (see [0022], ring volume 0 or “muting”); and 
	the processor is further configured with processor-executable instructions to modify the notification of the incoming communication on the receiver wireless device by muting the notification of the incoming communication in response to determining that the notification suggestion code indicates muting the notification of the incoming communication (see [0022], ring volume 0 or “muting”).
 	Park does not disclose however Hall discloses a “received notification suggestion code” (see [0004], see emergency code)

 	Regarding claims 3 & 17, Park in view of Halls discloses the method and receiver wireless device of claims 1 & 15, wherein the notification suggestion code comprises one or more suggested options that the receiver wireless device may determine to use for modifying the notification of the incoming communication (see ring volume [0022])
 	Regarding claims 4 & 18, Park in view of Halls discloses the method and receiver wireless device of claims 1 & 15, wherein modifying the notification of the incoming communication in response to determining to modify the notification comprises:
muting, by the processor, the notification of the incoming communication on the receiver wireless device (see code for muting a media sound [0022]).
 	Regarding claims 5 & 19, Park in view of Halls discloses the method and receiver wireless device of claims 1 & 15, wherein modifying the notification of the incoming communication in response to determining to modify the notification comprises:

 	Regarding claims 7 & 21, Park in view of Halls discloses the method and receiver wireless device of claims 1 & 15, wherein modifying the notification of the incoming communication in response to determining to modify the notification comprises:
determining one or more notification suggestions based on the notification suggestion code (ring volume [0022]);
determining an optimal selection of the one or more notification suggestions and one or more notification settings on the wireless device (see classification [0022] to determine use of process code);
modifying the notification based on the determined optimal selection of the one or more notification suggestions (see [0022], “executing the call-keeper application to access an address book of the smart device to classify sender information into a first classification (reception alarm contact information) or a second classification (alarm rejection contact information) and set a reception signal sound output 
generating the modified notification (“executed” [0022]).
 	Regarding claims 8 & 22, Park in view of Halls discloses the method and wireless device of claims 7 & 21, further comprising:
determining whether to modify the notification based on the determined optimal selectionof the one or more notification suggestions (see classification [0022] to determine fit of notification suggestion altering ring volume or mute process code) in the one or more notification settings on the wireless device; and
determining one or more modifications to make to the notification based on the determined optimal selectionin response to determining to modify the notification (muting ring volume [0022]).
	Regarding claims 10 & 24, Park discloses method of managing a notification of an incoming communication on a sender wireless device and a wireless device, both comprising:
generating, by the processor, a notification suggestion code based on the selected one or more notification suggestion 
sending, by the processor (see processor [0064]), a communication to a receiver wireless device (see fig. 1); and sending, by the processor, the notification suggestion code to enable the receiver wireless device to evaluate whether to modify a notification of the communication on the receiver wireless device based on the notification suggestion code (see [0022], code for muting corresponding to classification and therefore suggesting to mute or turn ring sound volume to 0).
Park does not specifically disclose however Halls discloses displaying, by a processor of a sender wireless device, notification suggestion options (see fig. 6d, note options to call and sender can select “phone call notification or a remote map request” or user can “select message icon” and further described in [0059]) notification suggestion options, wherein the notification suggestion code comprises one or more suggested modification options that a receiver wireless device may determine to use for modifying a notification of an incoming communication (see [0067], “Alert 802 is similar to alerts 302, 402 except that various options 802a-802c are provided to allow the user of mobile device 102b to customize a response to the alert.”);

Park does not specifically disclose however Halls discloses receiving, by the processor, an input selecting one or more of the notification suggestion options (note users ability to enter one of options present in fig. 6d and further described in [0059]);
Park does not specifically disclose “the selected one or more notification suggestions” (see [0034], note multiple fields for emergency code notification types)
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Halls with that of Park. Doing so would conform to well-known standards in the art.
 	Regarding claims 11 & 25, Park in view of Halls discloses the method and sender wireless device of claims 10 & 24, wherein generating the notification suggestion code comprises generating a notification suggestion code that includes an indication of whether the receiver wireless device should mute the 
 	Regarding claims 12 & 26, Park in view of Halls discloses the method and sender wireless device of claims 10 & 24, wherein generating the notification suggestion code comprises generating a notification suggestion code that includes one or more suggested options that the receiver wireless device may determine to use for modifying the notification of the incoming communication (see classification [0022]).
 	Regarding claims 13, Park in view of Halls discloses the method of claims 10 wherein:
Park does not specifically disclose however Halls discloses generating the notification suggestion code comprises embedding the notification suggestion code within the communication ( see [0004] emergency code which is a suggestion for changing mobile phone audio setting upon receiving a communication is included with the notification, see “a notification that includes its assigned emergency code”); and
sending the notification suggestion code comprises sending the communication with the embedded notification suggestion code (see emergency code inclusion in communication [0004]).

Regarding 28, Park in view of Halls in view of Halls discloses the sender wireless device of claim 24, wherein the processor is further configured with processor-executed instructions to:
Generate the notification suggestion code by embedding the notification suggestion code within the communication (see [0004] emergency code which is a suggestion for changing mobile phone audio setting upon receiving a communication is included with the notification, see “a notification that includes its assigned emergency code”); and 
Send the notification suggestion code to the receiver wireless device by sending the communication with the embedded notification suggestion code (see [0004] “When a mobile device receives a notification that includes its assigned emergency code, the mobile device can override the current volume settings so that the sound associated with the receipt of the notification will be audibly output”).
.
Claim 14 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Halls in further view of Moody et al. (US 2006/0003814 A1).
Regarding claims 14 & 27, Park discloses the method and sender wireless device of claims 10 & 14. Neither disclose however Moody discloses wherein receiving an input selecting one or more of the notification suggestion options comprises receiving an input selecting an annunciation priority(see [0005], for annunciation priority see tempo, pitch, rhythm, piano version, minor-mode vs major-mode harmonies, female voice etc. of ring notification attributes based on “priority or high priority”).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Moody with that of Park. Doing so would conform to well-known standards in the art.

Claims 6 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Halls in further view of Rauenbuehler et al. (US 2018/0205824 A1).
Regarding claims 6 & 20, Park in view of Halls discloses the method of claim 1 and wireless device of claim 15, Park does not specifically disclose however Rauenbuehler discloses wherein modifying the notification of the incoming communication in response to modify the notification comprises: modifying, by the processor, the notification to provide a haptic notification ( see haptic alerts [0039]).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Rauenbuehler with that of Park. Doing so would conform to well-known standards in the art.
Claims 9 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Halls in further view of Moody et al. (US 2006/0003814 A1).
 	Regarding claims 9 & 23, Park in view of Halls discloses the method of claim 1 and wireless device of claim 15, wherein:
Park does not specifically disclose however Moody disclose the notification suggestion code comprises an annunciation priority; and modifying the notification of the incoming communication comprises generating a notification based on a user setting of the wireless device appropriate for the annunciation priority (see [0005], for annunciation priority see tempo, pitch, rhythm, piano version, minor-mode vs major-mode 
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Moody with that of Park. Doing so would conform to well-known standards in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643